Citation Nr: 1221219	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-02 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Legal entitlement to death pension benefits.

2.  Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant maintains that her spouse, who died in August 2006, had recognized service with the United States Armed Forces during World War II.  She contends that based on this service and other evidence of record she is entitled to nonservice-connected death pension benefits.

The matter of legal entitlement to death pension benefits comes to the (Board) on appeal from a RO decision dated in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  A June 2010 RO decision denied the appellant's claim for Filipino Veterans Equity Compensation.

In an August 2010 decision, the Board denied entitlement to accrued benefits, denied entitlement to service connection for the cause of the Veteran's death, and denied legal entitlement to death pension benefits.  The August 2010 Board decision also remanded the issue of legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund for the issuance of a statement of the case.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2011 memorandum decision, the Court ordered that the portion of the August 2010 Board decision that denied legal entitlement to death pension benefits be vacated.

In June 2012, the Veteran submitted additional evidence, in the form of service personnel records, without a waiver of Agency of Original Jurisdiction (AOJ) review.  As this matter is to be remanded in compliance with the Court's October 2011 memorandum decision, the case will be remanded to the AOJ and the lack of waiver is of no effect in this matter.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

As indicated in the Court's October 2011 memorandum decision, further development is required in this matter.  In particular, the Court noted that the record is unclear as to whether the service member had qualifying service with the Old Philippine Scouts.  While in October 2009 the Board recognized this disparity and sought clarification from the National Personnel Record Center (NPRC), the NPRC has not directly addressed whether the service member had service with the Old Philippine Scouts.  As such, such action must be undertaken.

The Board also notes that in the decision of Capellan v. Peake, 539 F. 3d 1373 (2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, in accordance with VA's 38 U.S.C. § 5103A duty to assist, where a claimant submits new evidence subsequent to a verification of service, that evidence must be submitted and considered in connection with a new request for verification of service from the service department pursuant to 38 C.F.R. § 3.203(c).  The Federal Circuit stated specifically that 38 C.F.R. § 3.203 requires that military service be determined based on all relevant evidence, with due application of the duty to assist in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and the statutory and regulatory requirements to consider all information and lay evidence of record pursuant to 38 U.S.C.A. § 5107(b).  Id.

Therefore, in accordance with the Court's October 2011 memorandum instructions, and in keeping with the holding in Capellan in light of the appellant's submission of additional documents subsequent to the NPRC's most recent certification of service, a new recertification of service is needed.

As noted, the August 2010 Board decision remanded the issue of legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund for the issuance of a statement of the case.  As it appears that the AOJ has not yet had the opportunity to issue the requested statement of the case, this matter is remanded again for that purpose.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Secure service department verification of the claimed service, in particular, the claimed service with the Old Philippine Scouts from the NPRC.  In connection with the above request, provide the service department with copies of any relevant records in the claims file (including the documents received in June 2012 and including an apparent certification issued in September 1978 by the NPRC reflecting that the Veteran had service with the Philippine Scouts from July 1945 to May 1947).

2.  Based on all the evidence of record, the AOJ should then readjudicate the issue of entitlement to death pension benefits.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the appellant and representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

3.  Provide the appellant with a statement of the case on the issue of entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  The appellant and representative should be advised of the need to file a timely substantive appeal if the appellant wishes to complete an appeal on this issue.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


